        Case1:18-cv-08434-VEC-SLC
       Case  1:18-cv-08434-VEC Document 171-1
                                  Document 176 Filed
                                                Filed07/02/21
                                                      07/21/21 Page
                                                                Page1 1ofof3 3

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 
 Edvin Rusis, et al., individually and on behalf
 of all other similarly situated
                                                   Case No. 18 –CV- 8434 (VEC)
 Plaintiff(s),

 -v-                                               STIPULATION

 International Business Machines Corp.

 Defendant(s).

        Plaintiffs Edvin Rusis, Henry Gerrits, Phil McGonegal, and David Ho Eng (collectively

“Plaintiffs”), on the one hand, and Defendant International Business Machines Corp.

(“Defendant” or “IBM”), jointly submit the following stipulation.

        WHEREAS, Plaintiffs Edvin Rusis, Henry Gerrits, and Phil McGonegal, individually and

on behalf of all other allegedly similarly situated employees, by and through their undersigned

counsel, filed a Class and Collective Action Complaint against IBM on September 17, 2018;

        WHEREAS, Plaintiffs Edvin Rusis, Henry Gerrits, Phil McGonegal, and David Ho Eng,

individually and on behalf of all other allegedly similarly situated employees, by and through

their undersigned counsel, filed a Class and Collective Action Amended Complaint (“First

Amended Complaint”) against IBM on December 11, 2018;

        WHEREAS, in its May 13, 2021 Order (“Order”) (Dkt. 163), this Court permitted parties

in the captioned proceedings to file motions to amend pleadings or join additional parties within

30 days from the date of the Order;

        WHEREAS, on June 11, 2021, Plaintiffs Edvin Rusis, Henry Gerrits, Phil McGonegal,

and David Ho Eng, individually and on behalf of all other allegedly similarly situated employees,

by and through their undersigned counsel, filed a motion for leave to file a proposed Second
         Case1:18-cv-08434-VEC-SLC
        Case  1:18-cv-08434-VEC Document 171-1
                                   Document 176 Filed
                                                 Filed07/02/21
                                                       07/21/21 Page
                                                                 Page2 2ofof3 3




Amended Complaint (“Proposed Second Amended Complaint”) seeking to add: (i) opt-ins Brian

Haupt, Philip Monson, Claudia Ziegler, and John Mason and non-party Sally Gehring as named

plaintiffs; and (ii) state law claims for age discrimination under Massachusetts and New York

law.

         NOW IT IS STIPULATED AND AGREED, by and between the undersigned attorneys

of record for the Plaintiffs and for the Defendant, that:

   i.    Plaintiffs should be permitted to file the Proposed Second Amended Complaint, attached

         as Exhibit A to Plaintiffs’ motion filed on June 11, 2021 (Dkt. 166, Ex. A);

  ii.    Pursuant to Fed. R. Civ. P. 15, Defendant will move, plead, or otherwise respond to the

         Second Amended Complaint within 14 days from the date Plaintiffs serve it upon

         Defendant; and

 iii.    Defendant reserves all rights to fully contest the allegations and claims in the Proposed

         Second Amended Complaint and, in entering into this stipulation, does not in any way

         concede that such allegations or claims have merit.

So Stipulated agreed:

 LICHTEN & LISS-RIORDAN, P.C                                JONES DAY
 Attorney for Plaintiffs                                    Attorney for Defendant



 By:     /s/ Shannon Liss-Riordan                   By:     /s/ Matthew W. Lampe
         Shannon Liss-Riordan                               Matthew W. Lampe
         Thomas Fowler                                      Kristina A. Yost
         729 Boylston Street, Suite 2000                    Ira Handa
         Boston, MA 02116                                   250 Vesey Street
                                                            New York, New York 10281


                                                            Alison B. Marshall
                                                            51 Louisiana Avenue, N.W.
                                                            Washington, DC 20001
     Case1:18-cv-08434-VEC-SLC
    Case  1:18-cv-08434-VEC Document 171-1
                               Document 176 Filed
                                             Filed07/02/21
                                                   07/21/21 Page
                                                             Page3 3ofof3 3




     Dated: July 2, 2021                      Dated: July 2, 2021



SO ORDERED:



Dated: _______-XO\ 2021             /s/
                                        Honorable
                                            norable Valerie E. Caproni
                                                                     n
                                        United States District Judge
